Name: Council Regulation (EC) No 1414/97 of 22 July 1997 fixing, for the 1997/98 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector, together with the maximum guarantee quantity
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  prices;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31997R1414Council Regulation (EC) No 1414/97 of 22 July 1997 fixing, for the 1997/98 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector, together with the maximum guarantee quantity Official Journal L 196 , 24/07/1997 P. 0004 - 0005COUNCIL REGULATION (EC) No 1414/97 of 22 July 1997 fixing, for the 1997/98 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector, together with the maximum guarantee quantityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), and in particular Articles 4 (4), 5 (1) and 11 (6) thereof,Having regard to the proposal from the Commission (2),Having regard to the opinion of the European Parliament (3),Having regard to the opinion of the Economic and Social Committee (4),Whereas the target price for olive oil production must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136/66/EEC;Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136/66/EEC;Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regulation No 136/66/EEC;Whereas, if producers are to receive a fair income, production aid must be fixed in the light of the impact which the consumption aid has on part only of production;Whereas, in accordance with Articles 5 (4) and 20d (1) of Regulation No 136/66/EEC, the percentages of production aid to be allocated to finance measures to improve the quality of olive oil production and to finance expenditure incurred in the work done by recognized producer organizations or associations thereof in administering and controlling olive oil production aid, should be determined;Whereas, pursuant to Article 11 (5) and (6) of Regulation No 136/66/EEC, a certain percentage of the consumption aid during each olive oil marketing year is to be used, on the one hand, to finance measures by the recognized trade organizations referred to in paragraph 3 of the abovementioned Article and, on the other hand, to finance measures to promote olive oil consumption in the Community; whereas the said percentages for the 1997/98 marketing year should be fixed; whereas having regard to the financing already laid down for the promotion actions referred to in the abovementioned Article 11 (6), the percentage relating thereto is set at zero for the 1997/98 marketing year;Whereas Article 5 (1) of Regulation No 136/66/EEC fixes, for a specified period, the maximum quantity in respect of which the unit amount of production aid fixed for the marketing year in question is to be payable; whereas, in compliance with the terms laid down therein, the maximum quantity applicable for the 1997/98 marketing year should be maintained,HAS ADOPTED THIS REGULATION:Article 1 1. For the 1997/1998 marketing year, the production target price and the intervention price for olive oil shall be as follows:>TABLE>2. The prices fixed in paragraph 1 shall be for ordinary virgin olive oil with a free fatty-acid content, expressed as oleic acid, of 3,3 g per 100 g.Article 2 For the 1997/98 marketing year, the representative market price for olive oil shall be ECU 229,50 per 100 kilograms.Article 3 For the 1997/98 marketing year, the production aid shall be as follows:>TABLE>Article 4 1. For the 1997/98 marketing year, 1,4 % of the production aid earmarked for olive-oil producers shall be allocated to the financing of specific measures to improve the quality of olive oil in each producer Member State.2. For the 1997/98 marketing year, the percentage of the production aid which may be withheld pursuant to Article 20d (1) of Regulation No 136/66/EEC for organizations of olive-oil producers or associations thereof recognized under the said Regulation shall be 0,8 %.Article 5 1. For the 1997/98 marketing year, the percentage of consumption aid referred to in Article 11 (5) of Regulation No 136/66/EEC shall be 8 %.2. For the 1997/98 marketing year, the percentage of consumption aid to be allocated to the measures referred to in Article 11 (6) of Regulation No 136/66/EEC shall be zero.Article 6 For the 1997/98 marketing year, the maximum production of olive oil referred to in Article 5 (1) of Regulation No 136/66/EEC shall be 1 350 000 tonnes.Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 November 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1997.For the CouncilThe PresidentF. BODEN(1) OJ No 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 1581/96 (OJ No L 206, 16. 8. 1996, p. 11).(2) OJ No C 101, 27. 3. 1997, p. 8.(3) OJ No C 200, 30. 6. 1997.(4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal).